Citation Nr: 0701479	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in part, granted 
service connection for headaches and assigned an initial 
evaluation of 10 percent.  The veteran appealed that 
determination.  The Board denied a higher evaluation in a 
December 2003 decision.  In August 2006 the United States 
Court of Appeals for Veterans Claims (Court) reversed that 
decision and remanded the case to the Board to assign a 30 
percent rating.


FINDINGS OF FACT

1.  The veteran's headaches are manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, with moderate employment 
impairment.

2.  The veteran's headaches do not result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, and no higher, 
for headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August and October 2001, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence in support of his claim that he wished VA to 
retrieve for him.  Although this notice was delivered after 
the initial denial of the claim, the veteran informed the AOJ 
in December 2001 that he had nothing further to submit.  The 
AOJ subsequently readjudicated the claim based on all the 
evidence in March 2002, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for headaches effective in 
February 2000, and was initially evaluated as 10 percent 
disabling under DC 8100.  The veteran appealed this rating.  
The Board affirmed the rating by decision in December 2003; 
however, the Court of Appeals for Veterans Claims vacated 
that decision by order dated in September 2006.  

Under the applicable rating criteria, to receive a higher, 30 
percent evaluation, the evidence must demonstrate 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  38 C.F.R. 
§ 4.124a, DC 8100.  The maximum 50 percent rating requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.  

The veteran underwent VA medical examination in April 2000, 
at which time he reported daily tension headaches and "once 
monthly migraine headaches" with associated photophobia, 
nausea, and throbbing.  He indicated that he was able to work 
through his headaches, except when he had a migraine.  Other 
medical evidence includes an undated Navy Family Practice 
Clinic report, which documents current symptoms of chronic 
frontal headaches that are sometimes incapacitating.  The 
physician noted moderate employment impairment due to these 
headaches.  

Also in support of his claim, the veteran submitted two lay 
statements that attested to the veteran having to lie down 
for hours at a time to recover from immobilizing headaches.

This evidence, when read on the whole, supports a finding 
that the veteran experiences characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Although the April 2000 VA examination 
report is the sole evidence addressing with any specificity 
the frequency of the veteran's attacks, the balance of the 
medical evidence and the two lay statements do not contradict 
the veteran's self-reported description of once-monthly 
frequency.  

The evidence does not show very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  The only finding referable 
to employment capacity demonstrates that while he has 
moderate occupational impairment, he is able to remain 
employed.  Therefore, a 30 percent rating, and no higher, is 
warranted for the veteran's headaches.


ORDER

A 30 percent rating, and no higher, for headaches is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


